Taliaferro, J.
The defendant is appellant from a judgment against him for the sum of two hundred and fifty dollars, with legal interest upon the amount, from the first of January, 1870. The judgment was rendered in default of defendant’s payment of a license assessed against bankers doing business within the city of Shreveport. The defendant contends that the city of Shreveport is divested of the right to impose the tax complained of by the act of the Legislature, No. 80, approved March 7, 1870. The ordinance of the city was passed December 30, 1869, imposing a tax of $250 on bankers. The act of the Legislature, approved March 7,1870, can only have effect prospectively. It does not repeal or annul the city ordinance of thirtieth of December, 1869.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.
Eehearing refused.